Citation Nr: 0839930	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral shoulder spasms, to include whether service 
connection may be granted. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a right foot 
injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
November 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 and October 2005 rating action 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas.

The appellant provided testimony at January 2005 and April 
2006 hearings before the regional office.  Transcripts of 
both proceedings are associated with the claims folder.  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral shoulder spasms, and properly notified the veteran, 
who did not initiate an appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the March 2003 rating decision regarding the veteran's 
claim for service connection for bilateral shoulder spasms is 
not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim. 

3.  There is no evidence of bilateral shoulder spasms in 
service and the preponderance of the medical evidence does 
not link the veteran's current shoulder disability with his 
period of service.  

4.  Prior to June 8, 2006, the veteran's service-connected 
residuals of a right foot injury is representative of no more 
than a moderate foot injury.  

5.  Since June 8, 2006, the service-connected residuals of a 
right foot injury has been manifested by no more than a 
moderately severe foot injury. 

 
CONCLUSIONS OF LAW

1.  The March 2003 rating decision which denied the veteran's 
request to reopen the claim of entitlement to service 
connection for bilateral shoulder spasms is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the March 2003 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  Bilateral shoulder spasms were not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected residuals of a right foot 
injury, prior to June 8, 2006, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2008).

5.  The criteria for a rating of 20 percent for service-
connected residuals of a right foot injury, since June 8, 
2006, have been met.  38 U.S.C.A. § 1155, 5103, 5103a, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
hearing transcripts, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence to Reopen Claim

This appeal arises out of the veteran's claim that his 
bilateral shoulder spasms are  related to his service in 
September 1974 to November 1974.  Specifically, the veteran 
contends that while on weekend duty in Fort Polk, he was 
loading lockers onto an unsecured semi-trailer.  He further 
contends that while holding the lockers in place, that the 
semi-trailer made a sharp turn, and he was thrown from the 
vehicle and injured his shoulders.  

The veteran is claiming entitlement to service connection for 
bilateral shoulder spasms.  The Board observes that a rating 
decision denying service connection was issued in March 2003.  
At that time, the evidence of record did not show that the 
veteran had a current shoulder disability.  The veteran did 
not file an appeal and the decision became final.  See 
38 U.S.C.A. § 7105.  In May 2004, he requested that his claim 
be reopened, such request was denied by the RO in a February 
2005 rating decision that is the subject of the present 
appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the March 2003 rating decision is new and 
material.  Specifically, VA examination reports dated in 
September 2005 and June 2006, VA treatment reports from 
February 2004 to July 2006, and private treatment reports 
from April 2005 to August 2005.  These reports include a 
diagnosis of a current disability, were not of record at the 
time of the March 2003 rating decision and raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.
 
The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the veteran.  In 
this case, the veteran has been provided with pertinent laws 
and regulations regarding service connection.  He has been 
given the opportunity to review the evidence of record and 
submit arguments in support of his claim.  His arguments have 
focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

The veteran's service treatment records from September 1974 
to November 1974 are negative for any complaints, treatments, 
or diagnosis of bilateral shoulder spasms or any other 
disability of the shoulders. 

The first indication of shoulder problems in the claims 
folder is a claim for service connection for bilateral 
shoulder spasms dated in November 2002, approximately 26 
years after service.  The veteran was sent a letter in March 
2003, requesting additional private medical evidence, however 
he did not respond.  Subsequently, in a March 2003 rating 
decision the RO denied service connection for bilateral 
shoulder spasms, as there was no evidence of a current 
disability.  

During the course of treatment for his right foot, the 
veteran complained of right shoulder pain in February 2004.  
As a result, in May 2004, the VA afforded the veteran X-rays 
of his right shoulder, including internal and external 
rotation images.  The examiner reported the veteran's 
shoulder to be normal.  

The veteran's private treatment reports from April 2005 to 
August 2005 include X-rays, a thoracic MRI, and an opinion 
and diagnosis regarding his shoulder pain.  Throughout 
treatment, the veteran indicated that he experienced constant 
pain, specifically, in the upper trapezius, lower cervical, 
and of the upper thoracic spine.  The veteran's thoracic MRI 
revealed normal findings without pathology, nerve, or spinal 
cord compression, and an active abduction which is limited 
bilaterally due to trapezius and acromioclavicular joint 
pain.  The MRI also showed degenerative disc disease, most 
prominent at C5-6 and C6-7, with mild secondary canal 
stenosis at C6-7.  The physician diagnosed the veteran with 
cervical neuritis and shoulder pain.  Upon review of the 
veteran's in-service and post service medical records, the 
physician opined that it is "as likely as not, or more 
likely that [sic] not" that the veteran's current diagnosis 
is related to his service.      

Subsequently, the veteran was afforded a VA examination in 
September 2005.  The veteran reported that he has experienced 
problems with his shoulders since 1987 and that he currently 
has pain in his neck and severe pain in his thoracic spine.  
The examiner diagnosed the veteran with a bilateral chronic 
shoulder sprain, specifically X-rays revealed the right side, 
more so than the left.  In addition, the he also diagnosed 
the veteran with thoracic spine and paraspinous muscle pain, 
and degenerative disc disease of the cervical spine with neck 
pain and some decrease in the range of motion.  Upon review 
of the claims file, the examiner opined that the veteran's 
right shoulder pain is secondary to his cervical neuritis.  
In addition, the examiner stated that the veteran's cervical 
condition is not caused by his bilateral shoulder disability, 
as shoulder problems do not cause degenerative conditions of 
the cervical spine.    

In April 2006, the veteran was afforded a hearing before the 
decision review officer.  The veteran reported that he 
continues to experience pain and spasms in his shoulders and 
that he receives treatment for his condition from a private 
physician.  In addition, the veteran's representative raised 
the issue, that while the veteran's service treatment records 
do not identify a shoulder injury in service, that his 
shoulder problem may be secondarily related to his right foot 
injury. 

In June 2006, the veteran was afforded a second VA 
examination.  The veteran reported that he received 
physiotherapy, cortisone injections, and in the past year, 
three-step injections to his shoulders.  The veteran stated 
that his shoulder disability had not improved, even with the 
treatment.  The examiner noted that the veteran indicated 
that he experienced more pain in his right shoulder than in 
his left.  Addressing the concerns raised during the 
aforementioned hearing, the examiner stated that the 
difficulty the veteran has with his shoulders is not likely 
to be secondary to his foot.    

Given the evidence of record, the Board finds that service 
connection for bilateral shoulder spasms is not warranted.  
The evidence shows that the veteran has a current shoulder 
disability, however, as discussed above, there is no 
indication that the veteran complained, received treatment, 
or was diagnosed with a shoulder disability in service.  In 
this regard, the Board acknowledges the veteran's 
contentions, that he was injured during weekend duty in Fort 
Polk, and as a result has a shoulder disability.  Thus, 
assuming, for the sake of argument, that the veteran was 
injured in service, there is no evidence that his currently 
diagnosed shoulder disability is related to that claimed 
injury.

While, the a physician diagnosed the veteran with cervical 
neuritis and shoulder pain, and opined that upon review of 
the veteran's in-service and post service medical treatment 
records, that it is as likely as not, or more likely than not 
that the veteran's current diagnosis is related to his 
service, that opinion does not provide any supporting 
clinical rationale or bases.  Significantly, there was no 
evidence of shoulder problems in service and the physician's 
opinion fails to address the nexus between the claimed in 
service injury and the veteran's current diagnosis. 

The Board finds the September 2005 and June 2006 VA 
examinations to have the most evidentiary weight.  First, the 
Board finds that a VA examiner is competent to render a 
medical opinion as to the etiology of the veteran's shoulder 
disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Second, the VA examiners reviewed the veteran's 
medical records and discussed all relevant evidence regarding 
the veteran's shoulder disability.  The examiners provided 
reasons and bases for their conclusion and pointed to 
evidence which supported their conclusions.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

In the present case, the September 2005 VA examiner concurred 
with the private physician's finding of cervical neuritis.  
However, the VA examiner also diagnosed the veteran with 
degenerative disc disease of the cervical spine.  In that 
regard, the examiner opined that the veteran's right shoulder 
pain is secondary to his cervical neuritis, and that his 
cervical condition is not caused by his bilateral shoulder 
disability, as shoulder problems do not cause degenerative 
conditions of the cervical spine.  Finally, the June 2006 VA 
examiner opined that the difficulty the veteran has with his 
shoulders is not likely to be secondary to his service-
connected right foot disability, and the veteran has not 
provided evidence to the contrary.      

The Board must also note the 26 years between the veteran's 
separation from service in 1974 and the first report of 
shoulder problems in November 2002.  Such a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

Finally, the veteran's claim for service connection includes 
his own assertion that his shoulder disability is related to 
service.  The Board does not doubt the sincerity of the 
veteran's beliefs that his shoulder disability is due to his 
active military service.  Nevertheless, as a lay person not 
trained in medicine, his opinion that his current disability 
is causally related to active service is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  Although 
this case contains both private and VA medical opinions 
supporting the veteran's claims, the Board finds that the 
September 2005 and June 2006 VA medical examination opinions 
are more probative, for the aforementioned reasons.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for bilateral shoulder spasms, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Increased Rating

The veteran maintains that he is entitled to an initial 
disability rating greater than 10 percent for his service-
connected right foot disability.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury.  A 20 percent rating is warranted 
for a moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a.  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Ankle disabilities may also be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271, allows for 
the assignment of a 10 percent rating when there is evidence 
of moderate limitation in ankle motion and a 20 percent 
rating when the evidence shows a severe limitation in ankle 
motion.  Higher ratings may be assigned under Diagnostic Code 
5270 if there is evidence of ankylosis.  Normal range of 
ankle motion for compensation purposes is from 0 to 20 
degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  8 C.F.R. § 4.71, Plate II. 

In the October 2005 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
residuals of a right foot injury, effective from November 20, 
2002, the date of receipt of the veteran's claim for service 
connection.  In granting service connection, the RO noted the 
veteran's in-service history of falling off the back of a 
trailer and having a heavy object hit his right foot. 

Pertinent evidence of record includes VA medical records from 
November 2002 to July 2006, three VA examinations in January 
2004, September 2005, and June 2006, and two hearings before 
the regional office in January 2005 and April 2006.

VA outpatient medical treatment records dated in November 
2002 indicate that the veteran reported that his right foot 
has been swollen infected since his time in service.  He 
further contended that his foot problem has caused him to 
feel depressed.  The veteran was afforded X-rays of his right 
foot.  The radiologist reported that the veteran's right foot 
has soft tissue swelling and DJD IP joint of the great toe.  
In addition, he noted that the veteran has deformities of the 
toes, however, stated that the rest of his foot is otherwise 
normal.  

In February 2003, during the course of VA outpatient 
treatment, the veteran stated to the examiner that his right 
foot was swelling, burning, and itching.  The examiner noted 
that the veteran was not taking any medication for his foot 
pain.  The examiner reported that the veteran had normal 
dorsi/plantar flexion, a normal gait, no erythema, and no 
joint pain aside from the metatarsal area.  Also during the 
course of treatment, in August 2003, the veteran described 
his right foot pain to the examiner as constant, chronic, 
sharp, and aching.  The examiner noted that veteran had great 
toe pain of the right foot and swelling of the soft tissue.  

The veteran underwent a VA examination in January 2004.  At 
the time of the examination, the veteran was observed to be 
sitting in the waiting area with his right foot out of his 
shoe, and when he was called in to be examined, he put his 
shoe on and limped on his right side to the examination room.  
On examination, the examiner stated that the veteran's ankle 
had 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  The examiner further noted that he did not believe 
that the veteran was restricted in movement of his toe or 
joints and could not discern whether the veteran had pain due 
to movement of the joints because he was sensitive when his 
toes were touched.  The examiner also stated that there was 
no active weakness, fatigue, or incoordination.  The examiner 
concluded that he could not reach a specific diagnosis in 
reference to the veteran's foot pain problem.    

The veteran was afforded a second VA examination in September 
2005.  At the time of the examination, the veteran reported 
that his right foot pain was a nine of ten in severity.  He 
also stated that his treatment for the pain included topical 
use of biofreeze.  According to the veteran, he could only 
walk slowly for short distances, usually two to three blocks, 
and he limps on the right foot.  On examination, the examiner 
stated that the veteran's right ankle dorsiflexion and 
plantar flexion were 25 degrees, that there was tenderness on 
the dorsum of the foot, a lack or edema, and normal pulses.  
The examiner reported that the aforementioned findings 
produced exquisite subjective pain.  The examiner also noted 
that the corrective shoes that the veteran has been wearing 
for the past six months, including a plate in his right shoe 
to keep the alignment of his great toe normal, seem to assist 
the veteran.  The examiner concluded that the veteran has a 
chronic right ankle sprain, severe subjective symptoms, 
moderate objective findings, and minimal disability.   

As noted, in an October 2005 rating decision, the RO granted 
service connection for the veteran's right foot disability 
and assigned an initial 10 percent evaluation.

In November 2005, during the course of VA outpatient 
treatment, the veteran indicated to the examiner that his 
right foot pain was a seven of ten in severity.  The examiner 
noted that the veteran walked with a limp, guarding his right 
foot.  
      
The veteran was afforded a third VA examination in June 2006.  
At the time of the examination, the veteran reported that he 
received medications and injections for his service-connected 
right foot disability.  The veteran also stated that he has 
been wearing special shoes with inserts for the past 18 
years, however, that the difficulty that he experiences with 
is foot is aggravated when he stands for more than five 
minutes or walks a half of a block.  In addition, the veteran 
reported that he is unable to use the stairs, continues to 
limp, and cannot drive without pain for more than five 
minutes.  On examination, the examiner noted that the 
veteran's right ankle range of motion was difficult to 
attempt and that there was resistance to any movement of his 
ankle.  The examiner also reported that the veteran had 
dorsiflexion of 10 degrees, plantar flexion of 10 degrees, 
and that he could extend his toes 5 degrees, and flexed his 
toes 10 degrees.  The sensation to the pinprick of the right 
foot was normal, pulses were normal, and there was no edema.  
The examiner noted that the veteran's complaints of pain were 
almost unbearable, specifically regarding the right foot, 
more so than the left.  In addition, the examiner found 
severe tenderness of the dorsum of both feet and severe 
subjective pain with range of motion.  The examiner concluded 
that the veteran had bilateral chronic ankle sprain, with the 
right foot more so than the left foot, severe subjective 
findings, moderate objective findings, and minimal objective 
disability.  

Based on a review of the evidence, the Board finds that a 20 
percent rating is warranted, effective from June 8, 2006, the 
date of the VA examination.  As of that date, the veteran's 
right foot disability can be characterized as moderately 
severe, given that he could not walk more than a half of a 
block, nor could he utilize the stairs, and he received 
medication and injections to manage his pain.  Range of 
motion of the ankle was more limited that in prior 
examinations.  The Board notes that September 2005 and June 
2006 VA examiners both characterized the examination findings 
as "moderate objective findings and minimal objective 
disability;" however, in the most recent examination the 
veteran reported more functional limitation.  Prior to the 
June 2006 VA examination, the veteran's right foot disability 
was appropriately rated as moderate, in that he could walk 
three to four blocks without pain, he utilized the stairs, 
and he did not receive medication or injections to manage his 
pain.  

As to a higher rating under Diagnostic Code 5284, the Board 
does not find that the veteran's symptomatology rises to a 
severe level, such that a higher evaluation is warranted.  
Aside from the limitation of motion of ankle, the veteran's 
right disability is characterized by subjective complaints of 
pain and tenderness.  Accordingly, the veteran's right and 
left foot disabilities warrant disability ratings of 20 
percent, but no higher, effective May 7, 2007.  While the 
veteran has described severe subjective symptoms, examiners 
have characterized the objective findings as moderate.  
Accordingly, a 20 percent rating, but no higher, is 
warranted, effective from June 8, 2006.  

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  Consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 is not warranted.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  The veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected right foot 
disability is adequate and referral is not required.  Thun v. 
Peake, 22 Vet. App. 111 (2008). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).   In this case, the 
Board is reopening the claim of entitlement to service 
connection for bilateral shoulder spasms.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
with regard to the new and material evidence criteria, such 
error was harmless and will not be further discussed.

With regard to the underlying claim for service connection, 
the RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Where as here, in the claim of increased rating for the 
residuals of right foot injury, service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of November 20, 2002, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, afforded the veteran 
examinations in September 2005 and June 2006, obtained 
medical opinions as to the etiology of disabilities, assisted 
the veteran in obtaining evidence, and afforded the veteran 
the opportunity to present testimony at hearing before the 
regional office.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file, and 
the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral shoulder spasms is reopened 
and the appeal is granted to this extent only.  

Service connection for bilateral shoulder spasms is denied.

An initial evaluation is excess of 10 percent for service-
connected right foot disability prior to June 8, 2006 is 
denied.

A current evaluation in excess of 20 percent for service-
connected right foot disability is denied.


 ____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


